 1    OVERCAST LAW OFFICES, P.S.                               HON. FREDERICK P. CORBIT
      23 S. Wenatchee Ave. Suite 320
 2    Wenatchee, WA 98801
 3    (509) 663-5588 tele
      (509) 662-5508 fax
 4

 5

 6

 7

 8                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF WASHINGTON
 9

10     In re:                                         CASE NO. 18-03197-FPC11
11     GIGA WATT, INC.
                                                      MLDC1, LLC NOTICE OF JOINDER IN
12                                                    MOTION FOR RELIEF FROM STAY
                                                      ABANDONMENT; AND REJECTION OF
13                                                    UNEXPIRED COMMERCIAL LEASES
14

15

16
                          Debtor in Possession
17

18    TO: Giga Watt, Inc., Debtor in Possession (“Debtor”)
19
      AND TO: All Parties to the Master Mailing List
20
             PLEASE TAKE NOTICE that as may be required under Federal Rules of Civil
21
      Procedure 18 and 19, and corresponding Federal Rules of Bankruptcy Procedure 7018 and
22
      7019, Creditor MLDC1, LLC joins Giga Plex, LLC in all relief requested in the Motion for
23

24    Relief from Stay; Abandonment; and Rejection of Unexpired Commercial Leases for all the

25    reasons stated therein.
26     MLDC1, LLC NOTICE OF JOINDER IN                         O VERCAST L AW O FFICE S
       MOTION FOR RELIEF FROM STAY;                            23 South Wenatchee Avenue, Suite 320
       ABANDONMENT; AND REJECTION OF                           Wenatchee, Washington 98801
                                                               Telephone (509) 663-5588
       UNEXPIRED COMMERCIAL LEASES - 1




     18-03197-FPC11        Doc 80    Filed 01/03/19    Entered 01/03/19 17:27:02          Pg 1 of 2
 1

 2    DATED:          January 3, 2019.
 3

 4                                                 OVERCAST LAW OFFICES

 5
                                                   /s/ David A. Kazemba
 6                                                 David A. Kazemba, WSBA #48049
 7                                                 Attorneys for Creditors, Giga Plex, LLC
                                                   and MLDC1, LLC
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26    MLDC1, LLC NOTICE OF JOINDER IN                       O VERCAST L AW O FFICE S
      MOTION FOR RELIEF FROM STAY;                          23 South Wenatchee Avenue, Suite 320
      ABANDONMENT; AND REJECTION OF                         Wenatchee, Washington 98801
                                                            Telephone (509) 663-5588
      UNEXPIRED COMMERCIAL LEASES - 2




     18-03197-FPC11     Doc 80    Filed 01/03/19   Entered 01/03/19 17:27:02           Pg 2 of 2
